Citation Nr: 0728294	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  05-27 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1951 to May 1955, 
from May 1955 to June 1959, from June 1959 to June 1965, from 
June 1965 to August 1967, and from September 1982 to April 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO).


FINDING OF FACT

The veteran's current right shoulder disorder was not 
manifested until many years after service and is not shown by 
the evidence of record to be related to active duty service 
or any incident therein.


CONCLUSION OF LAW

A right shoulder disorder was not incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the veteran of what 
information or evidence is needed in order to substantiate 
the claim, and it must assist the veteran by making 
reasonable efforts to obtain the evidence needed.  
38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  


Prior to the initial adjudication of the veteran's claim, the 
RO's letter dated in August 2003 advised the veteran of the 
foregoing elements of the notice requirements.  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the veteran has also been satisfied in 
this case.  The RO has obtained the veteran's service medical 
records, his VA treatment records, and his identified private 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
In addition, all necessary VA medical examinations have been 
conducted.  Finally, there is no indication in the record 
that additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini, 18 Vet. App. at 112.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999) ; see also Pond v. West, 12 Vet App. 341, 346 
(1999).

The veteran claims that he injured his right shoulder 
inservice after falling off the back of a truck, landing in 
between a trailer hitch, in January 1983.

Historically, the veteran served on active duty from May 1951 
to August 1967, and from September 1982 to April 1986.  A May 
1955 separation examination revealed normal upper 
extremities.  On his medical history report completed at that 
time, the veteran denied any history of painful or trick 
shoulder.  A May 1959 separation and reenlistment examination 
revealed normal upper extremities.  A July 1964 treatment 
note revealed the veteran's complaints of pain in his right 
shoulder.  A July 1967 separation examination revealed normal 
upper extremities, but noted that the veteran had bursitis in 
his right shoulder in 1958.  On his medical history report 
completed at that time, the veteran denied any history of 
painful or trick shoulder.  The veteran's separation 
examination, performed in January 1986 noted normal upper 
extremities.  On his medical history report completed at that 
time, the veteran denied any history of painful or trick 
shoulder.

An August 1981 progress note from a private physician reveals 
the veteran's complaints of a right shoulder aching pain for 
two weeks with no history of injury.  The veteran had good 
internal rotation, limited external rotation, and tenderness 
over the biceps groove.  A January 1983 progress note from a 
private physician reveals the veteran's complaints of left 
shoulder pain noting that he fell off the back of a truck 
three days prior while in Texas in the Reserves.  The 
progress note revealed no complaints of right shoulder pain.  
A June 1983 progress note from a private physician reveals 
that the veteran injured his right shoulder when he fell off 
of a motorcycle.  Physical examination revealed tenderness 
over the biceps joint and posterior deltoid.  X-rays revealed 
no evidence of bone changes.

In a February 2001 VA treatment record, the veteran 
complained of numbness and tingling in the right hand and 
some muscular pain in the right bicep area.  Upon 
examination, the veteran had muscle tightness.  In a July 
2001 VA treatment record, the veteran complained of right 
shoulder pain and requested a muscle relaxant medication.  
The veteran indicated to the VA physician that his right 
shoulder pain was due to an old injury to his shoulder from 
the service.  In an April 2002 VA treatment record, the 
veteran complained of right shoulder pain, indicating to the 
VA physician that it related to an old service injury.  The 
veteran also reported that he had a right shoulder rotator 
cuff injury and underwent orthoscopic surgery in September 
2001 and recently had completed a physical therapy program.

Private medical treatment records from August 2002 show that 
the veteran underwent a right shoulder arthogram, which 
revealed incomplete tears of the supraspinatus tendon.  Air 
and contrast material did not definitely enter the 
subacromial-subdeltoid bursa.  Also noted were postoperative 
changes, to include resection of the distal end of the right 
clavicle and surgical anchors within the proximal humerus.

In December 2003, a VA examination for joints was conducted.  
The report of examination noted the veteran's reported 
history that he injured both of his shoulders when he fell 
off the back of a truck landing between the trailer hitch and 
the truck.  The veteran could not recall the date of the 
accident, and stated that he received treatment for his left 
shoulder at that time, but did not receive treatment for the 
right shoulder.  The veteran complained of constant pain with 
intermittent weakness, stiffness, swelling, instability, and 
fatigue.  The veteran further reported that he experienced 
pain as an 8-9 on a scale of 1-10, with 10 being the 
greatest, occurring one to two times per week lasting from 
two hours to two days.  The veteran estimated a 50% to 75% 
limitation of motion during flare-up.  Physical examination 
revealed pain on motion, muscle spasms when coming out of 
abduction range of motion, palpable crepitus on range of 
motion, and reduced range of motion.  X-ray examination of 
the right shoulder revealed resection of the distal right 
clavicle with widening of the acromioclavicular joint, 
narrowing of the glenohumeral joint space, and four surgical 
screws in the right humeral head.  The report concluded with 
a diagnosis of right humeral head fracture with repair.  The 
VA examiner opined that there was "no objective 
documentation or evidence to support [a] claim of occurrence 
during military service."

A July 2004 private treatment letter noted that the veteran 
reported a history of injuring his shoulder when he fell off 
a truck in the military.  The veteran further reported that 
he saw some medical personnel regarding the injury but that 
there were no records of this.  The treatment letter noted 
that the veteran developed a tear of his rotator cuff and 
impingement, and underwent surgery to repair the rotator cuff 
in September 2001, as well as cortisone injections.  The 
letter concluded with the opinion that "the rotator cuff 
injury to the right shoulder is possibly related to the 
previous injury while in the military."

X-ray examination of the right shoulder in October 2004 
revealed demineralization, a slight narrowing of the 
glenohumeral joint space, surgical absence of the distal 
right clavicle, and four anchor screws in the right humeral 
head.  The impression was postoperative changes in the right 
shoulder and distal clavicle.  The report concluded with a 
diagnosis of slight degenerative changes radiologically shown 
with narrowing of the glenohumeral joint, bilateral 
shoulders.

At his September 2005 hearing before the RO, the veteran 
testified that he injured his right shoulder when he fell 
between a trailer hitch.  He stated that both of his 
shoulders hit the trailer hitch, but his head did not hit it.  
The veteran testified that he reported his injuries at the 
medical clinic at Fort Hood, but that there are no records of 
this event.  The veteran further testified that he had not 
sustained any injuries since that accident, and that the 
report of a right shoulder injury following a motorcycle fall 
was inaccurate in that he fell off of a motor scooter and 
merely scratched his shoulder on gravel.  

The veteran has submitted his own lay statements and the 
statements of his wife, M.E.B., S.S., and M.F., a fellow 
veteran that witnessed the veteran's inservice injury but 
could not recall the details of his injury, in support of his 
contention that his current right shoulder disorder is 
related to service.  Although the statements are competent 
evidence as to events and observations, they are not 
competent evidence as to the etiology of his current 
disorder.  Medical diagnosis and causation involve questions 
that are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained physician.  Because neither the veteran, his wife, 
M.F., M.E.B., nor S.S. is a physician, their statements are 
not competent evidence that the veteran's current right 
shoulder disorder is the result of an inservice occurrence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

The Board recognizes that the veteran has expressed 
dissatisfaction with the December 2003 VA examination, as it 
was conducted by a nurse practitioner, as opposed to a 
physician.  The Board emphasizes that there is no inherent 
requirement that only certain types of medical personnel 
perform VA examinations.  See 38 C.F.R. §§ 3.159, 3.326.  
Instead, the Board is required to review a VA examiner's 
findings in order to determine whether they constitute 
sufficient and competent medical evidence as to the claim at 
issue.  Further the Court of Appeals for Veterans Claims 
(Court) has discussed the probative value to be placed on 
statements prepared by nurses, finding generally that a 
nurse's statement has probative value.  See Black v. Brown, 
10 Vet. App. 279, 284 (1997); Goss v. Brown, 9 Vet. App. 109, 
114-15 (1996); see also Williams v. Brown, 4 Vet. App. 270, 
273 (1993) (nurse's statement may constitute competent 
medical evidence where the nurse has specialized knowledge 
regarding the area of medicine or participated in treatment).  

The Board finds that the competent evidence of record does 
not support service connection for a right shoulder disorder.  
There is evidence of a current diagnosis of right shoulder 
rotator cuff tear.  Degmetich v. Brown, 104 F.3d 1328, 1333 
(1997) (holding that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation).  
Nevertheless, there is no medical evidence of an inservice 
incurrence.  Hickson, 12 Vet. App. at 253 (finding that 
service connection requires medical, or in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury).  Although the veteran's 
service medical records from the National Guard base were 
unavailable, private treatment records contemporaneous with 
the claimed injury revealed no complaints of or treatment for 
a right shoulder disorder.  Further, the service discharge 
examination was negative for any right shoulder disorder.  
The first medical evidence of a right shoulder disorder was 
in February 2001, over 15 years after service discharge.  
Mense v. Derwinski, 1 Vet.  App. 354, 356 (1991) (holding 
that VA did not err in denying service connection when the 
veteran failed to provide evidence which demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical 
documentation of disorder).

The only medical evidence of record that provides a nexus 
between the veteran's right shoulder disorder and his service 
is the July 2004 letter from a private physician which stated 
that the veteran's right shoulder disorder "is possibly 
related to the previous injury while in [the] military."  
However, it does not appear that this opinion was based on 
review of the entirety of the veteran's medical records.  
Accordingly, other than the objective findings, it is evident 
that the physician based his opinion on the veteran's 
reported history of his symptomatology and accident.  A nexus 
opinion is not probative unless it is based on both a review 
of the veteran's claims file and a current examination; a 
diagnosis based only on a veteran's reported medical history 
is not probative to determine the issue of service 
connection.  See Elkins v. Brown, 5 Vet. App. 474, 478 (1993) 
(a bare transcription of a lay history is not transformed 
into "competent medical evidence" merely because the 
transcriber happens to be a medical professional); see also 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (finding that 
"in order for any testimony to be probative of any fact, the 
witness must be competent to testify as to the facts under 
consideration.").

Additionally, the July 2004 private physician's opinion is 
speculative.  Use of the term "is possibly related" lacks 
the definitive conclusion required for a medical opinion to 
be considered probative.  A finding of service connection may 
not be based on a resort to speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2006); see also Morris 
v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant 
was "possibly" suffering from schizophrenia deemed 
speculative); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(treating physician's opinion that veteran's time as a 
prisoner of war "could" have precipitated the initial 
development of his lung condition found too speculative).

Accordingly, as there is no medical evidence of a right 
shoulder disorder inservice, no evidence of a chronic right 
shoulder disorder for approximately 15 years subsequent to 
service, and no medical evidence that relates the veteran's 
current right shoulder disorder to service or to any incident 
therein, service connection for a right shoulder disorder is 
not warranted.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 


ORDER

Service connection for a right shoulder disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


